DETAILED ACTION
This action is responsive to the Amendment filed on 09/15/2021. Claims 1, 3, 6, 8, 12, 17, 19, 22, 24, 28, 33, and 35 have been amended. Claims 2, 7, 15, 18, 23, 31, and 34 have been canceled. Claims 38 and 39 have been added. Claims 1, 3-6, 8-14, 16, 17, 19-22, 24-30, 32, 33, and 35-39 are pending in the case. Claims 1, 6, 17, 22, and 33 are independent claims.

Claim Objections
Claims 1, 3-6, 8-14, 16, 17, 19-22, 24-30, 32, 33, and 35-39 are objected to because of the following informalities:
Claim 1: 
Line 22 recites “a type of information” where “[[a]]an information type 
Claim 3:
Line 1 recites “The method of claim 2,” however claim 2 has been canceled.
Lines 1-2 recite “the type of information” where “the information type
Claim 6: 
Line 25 recites “a type of information” where “[[a]]an information type 
Claim 8:
Line 1 recites “The method of claim 7,” however claim 7 has been canceled.
Lines 1-2 recite “the type of information” where “the information type
Claim 17: 
Line 25 recites “a type of information” where “[[a]]an information type 
Claim 19:
Line 1 recites “The method of claim 18,” however claim 18 has been canceled.
Lines 1-2 recite “the type of information” where “the information type
Claim 22: 
Line 30 recites “a type of information” where “[[a]]an information type 
Claim 24:
Line 1 recites “The method of claim 23,” however claim 23 has been canceled.
Line 1 also recites “the type of information” where “the information type
Claim 33: 
Line 19 recites “a type of information” where “[[a]]an information type 
Claim 35:
Line 1 recites “The method of claim 34,” however claim 34 has been canceled.
Lines 1-2 recite “the type of information” where “the information type.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-14, 16, 17, 19-22, 24-30, 32, 33, and 35-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sparandara et al. (US Patent Application Pub. No. 2012/0131507, hereinafter “Sparandara”).

As to independent claims 1, 17, and 33, Sparandara shows a method [¶ 10], a system [¶ 08], and concomitant computer-readable non-transitory storage media [¶ 09] for displaying a list of studies associated with a patient [¶¶ 08-10], comprising:
receiving, by one or more computing devices, a request to view two or more studies associated with the patient [e.g. a request to view two or more episodes/events/documents associated with a patient (¶¶ 43-47)]; 
displaying, by the one or more computing devices and on a graphical user interface, a study-list display area [e.g. displaying, by the one or more computing devices and on a graphical user interface, a study-list display area in “[…] an integrated user interface viewer [such as] patient information viewer (PIV) 100 providing an integrated view of patient information to a user. In certain examples, the PIV 100 is a Cross-enterprise Document Sharing (XDS) consumer to query and receive information from a plurality of sources and provide a user with one point of view for all patient data. The PIV 100 combines medical-ologies (e.g., oncology, ophthalmology, pharmacology, neurology, physiology, etc.) and provides them in a single view of the user. Using the single integrated view, for example, a physician user can review all available information for a patient.” (¶¶ 38-40)], 
the study-list display area including a header row having information labels [“The PIV 100 depicted in the example of FIG. 1 includes a header 110, a patient information viewspace or dashboard 120, a timeline 130, a document workspace 140, and a filter 150. In the example of FIG. 1, the header 110 includes patient information, provider information, and/or other identifying and/or administrative information regarding the patient information shown via the viewer 100. Header 110 information can include a patient name 111, date of birth 112, patient and/or record number 113, referring clinician 114, etc. In certain examples, certain information (e.g., most important and/or most relevant information) can be shown and other information (e.g., less important information) can be hidden but be accessible via an option such as a show more button/option 115.” (¶ 40)] and the list of the studies associated with the patient, the list including a study icon associated with each study [e.g. any of the (vertical) list of indicators 132 and/or the (horizontal) list(s) of document thumbnails and/or other study-associated icons in viewspace 120 (figs. 1-5)]; 
receiving a user selection of a first study from the studies associated with the patient [e.g. ¶ 43 and/or fig. 5]; modifying, by the one or more computing devices and on the graphical user interface, an appearance of a first study icon associated with the first study; displaying, by the one or more computing devices and on the graphical user interface, at least one image associated with the first study [“As illustrated in FIG. 1, the timeline 130 indicates a range of information available for the patient record(s) being reviewed. The timeline 130 of the example of FIG. 1 includes a scroll bar 131 to allow the user to navigate along the timeline 130. One or more indicators 132 indicate an episode/event occurred providing some data at a particular date/time, for example. When a user selects a particular row/date, a color and/or icon indicator 312 indicates a particular document/department type. The indicator 132 can also include a number indicating a number of document(s) for that department for that date. A user can select (e.g., click on) a date entry to display the document(s) for that date and/or department (e.g., in the document viewspace 120). Selecting a document 123-125 in the viewspace 120 can open the document itself (e.g., in the viewspace 120).” (¶ 47) | See also figs. 3 and 5-6.]; 
identifying, by the one or more computing devices, one or more related studies from the studies associated with the patient, each related study being associated with the first study [“The document view displays any clicked history item in a clutter-free built-in viewer. Two items can be viewed side-by-side by dragging an item from the document workspace 140 onto the viewer 120, for example. …” (¶ 48)
“… in order to present relevant information to users (e.g., physicians), episodic categorization of symptoms for patient's visits is integrated in to the timeline 130. a drop-down list, for example, the user can select a specific episode to view. The timeline 130 can then be filtered to only show visits pertaining to the selected episode.” (¶ 53)
“The PIV 100 displays the selected document (e.g., in the viewspace 120). The viewer 100 can provide a name of the document author in addition to the title and date, for example. Upon reading the record, the user may realize that he/she wants to review another document as well. The user can add a record to the document workspace 140, for example. The user can navigate in the viewspace 120 and/or timeline 130 to select another record for review. This record can also be added to the document workspace 140. As illustrated in FIG. 5, one or more items 520-522 can be added, removed, and/or compared via the document workspace 510.
Additionally, document thumbnails that have been selected are highlighted to visually indicate that they have been added to the document workspace 140. This feature reminds physicians what documents in the history view 120 are currently in their workspace 140, for example.” (¶¶ 68-69) 
See also how one or more studies that are associated with the patient and at least in some manner with the first study may be identified via a machine-automated process (e.g. retrieval/linking/aggregation of related studies may be done automatically (¶¶ 33, 44, & 90); selecting a first study and/or a filter related to a first study is operable to identify new studies automatically (without the additional inputs traditionally required in having to manually go through all existing records to find a specific study) (¶¶ 53-54); suggestions of related studies are auto-completed (without additional input required from the user to press the "Search" or "Find" button) (¶ 72); scrolling and selecting a ; and 
modifying, by the one or more computing devices and on the graphical user interface, an appearance of at least one study icon associated with one of the one or more related studies [“As shown in the example of FIG. 4, a user accesses the timeline 400 of the PIV. By moving the thumb 410 on the left side of the timeline 400, he/she can change the information that is shown on the right side 440. The dots 430 corresponding to the highlighted visits 420 also turn blue. … Moving the thumb 410 changes what indicators are highlighted (e.g., marked in blue), as well as the detailed view 440 on the right.” (¶ 63) 
“The PIV 100 displays the selected document (e.g., in the viewspace 120). The viewer 100 can provide a name of the document author in addition to the title and date, for example. Upon reading the record, the user may realize that he/she wants to review another document as well. The user can add a record to the document workspace 140, for example. The user can navigate in the viewspace 120 and/or timeline 130 to select another record for review. This record can also be added to the document workspace 140. As illustrated in FIG. 5, one or more items 520-522 can be added, removed, and/or compared via the document workspace 510.
Additionally, document thumbnails that have been selected are highlighted to visually indicate that they have been added to the document workspace 140. This feature reminds physicians what documents in the history view 120 are currently in their ;
wherein each study icon displays information regarding the respective associated study [“an indication can be given of, for example, normal results, abnormal results, and/or critical results. For example, the indication can be graphical, such as an icon. The user can select the indicator to obtain more information. For example, the user can click on an icon to see details as to why a result was abnormal.” (Sparandara: ¶ 35)]; and 
wherein each information label corresponds to a type of information displayed in each study icon [“The PIV 100 depicted in the example of FIG. 1 includes a header 110, a patient information viewspace or dashboard 120, a timeline 130, a document workspace 140, and a filter 150. In the example of FIG. 1, the header 110 includes patient information, provider information, and/or other identifying and/or administrative information regarding the patient information shown via the viewer 100. Header 110 information can include a patient name 111, date of birth 112, patient and/or record number 113, referring clinician 114, etc. In certain examples, certain information (e.g., most important and/or most relevant information) can be shown and other information (e.g., less important information) can be hidden but be accessible via an option such as a show more button/option 115.” (¶ 40)], 
the displayed information being selectable by a user by clicking the header row and selecting from a list of information types [“The header 110 of the example PIV 100 is designed to provide the right amount of patient information while preserving valuable screen real estate for the more frequently used components. In certain header 110 is constant and consistent throughout the application, and provides an expanding drop-down view for additional patient information.” (¶ 42)
“Upon realizing that a large number of encounters are available for review for a patient, the user can decide to search and/or filter for a particular subset of records (e.g., only records from the General Surgery department). As depicted in the example of FIG. 7, typing in the first few letters 710 brings up auto-complete suggestions in a drop-down box 715, for example. Clicking on a suggestion adds General Surgery as a filter 725 in an advanced filters panel 720. A history view is updated to show only encounters from General Surgery, and a bar 730 appears above the history view to show a number of returned results, for example.
If a user decides that he/she wants to apply some more filters, the user can select a Modify Filter button 810 in a filter panel 800 shown in example FIG. 8. The modify filter button 810 opens an advanced filters panel 820, where the user can select one or more filters including Date 830, File Type 840, Department 850, etc. These filter sections 830, 840, 850 can be expanded by toggling between an “All” option 860 and a “Select Date/File Type/Department(s)” option 865.
As shown in the example of FIG. 8, selecting a checkbox for JPG files 870 also adds another indicator to the filters panel, showing that there are now two filters applied. A status bar 880 above the history view also indicates how many records are being shown.
The user reviews the patient's records of the JPG file type from the General Surgery department and decides that he/she wants to contact the patient's attending physician to get further information about the patient's health history. As demonstrated FIG. 9, while looking for the name of an attending physician, for example, the user may see that general patient information is included in a header 910. Noticing the “Show More” button 915, the user clicks on the button 915 and opens a full header 920. The expanded state header 920 includes additional information, which may otherwise add clutter to the main interface, for example.” (¶¶ 72-77)
In other words, see how the header enables a functionality wherein the displayed information is selectable by a user by clicking/expanding the header row and selecting from a list of information types (e.g. fig. 8; ¶ 99).].

	As to dependent claims 3, 19, and 35, Sparandara further shows:
wherein the type of information includes one or more of a date [date 442 (Sparandara: ¶ 65)], a modality [e.g. type information | Sparandara: ¶¶ 40, 43,  & 67], an anatomical structure [e.g. see the many anatomical structure display alternatives throughout Sparandara: figs. 1-3, 5-6, & 10], a referring physician [“referring clinician 114” (Sparandara: ¶ 40)], and a thumbnail of the study [“documents are represented as thumbnails to provide a preview for physicians” (Sparandara: ¶ 66) | see also Sparandara: ¶¶ 46, 65-69, & 93-94.].

	As to dependent claims 4, 20, and 36, Sparandara further shows:
receiving a user request to change the displayed information; and changing the displayed information based on the user request [See, for example, .

	As to dependent claims 5, 21, and 37, Sparandara further shows:
wherein identifying the one or more related studies from the studies associated with the patient is based at least in part on at least one of a procedure code associated with each study and an anatomical structure associated with each study [See identification of related studies via procedure codes (Sparandara: ¶¶ 31-40) and anatomical structure (Sparandara: ¶¶ 44-45 & 56).].

As to independent claims 6 and 22, Sparandara shows a method [¶ 10] and a system [¶ 08] for displaying a list of studies associated with a patient [¶¶ 08-10], comprising:
receiving, by one or more computing devices, a request to view two or more studies associated with the patient, each study being associated with a year [“The timeline 130 is one of the primary navigational tools of the PIV interface 100. By displaying a longitudinal view of a patient's visits, user can get a sense for how often a patient has received care and also can select a visit from this view to access the full notes and images associated with the visit. Using the timeline 130, a user can easily navigate to specific events. A user can easily find a specific date, and easily glance at data, allowing doctors to skim through years of medical history at high-level detail, for example.” (¶ 50)]; 
displaying, by the one or more computing devices and on a graphical user interface, a study-list display area [e.g. displaying, by the one or more computing devices and on a graphical user interface, a study-list display area in “[…] an integrated user interface viewer [such as] patient information viewer (PIV) 100 providing an integrated view of patient information to a user. In certain examples, the PIV 100 is a Cross-enterprise Document Sharing (XDS) consumer to query and receive information from a plurality of sources and provide a user with one point of view for all patient data. The PIV 100 combines medical-ologies (e.g., oncology, ophthalmology, pharmacology, neurology, physiology, etc.) and provides them in a single view of the user. Using the single integrated view, for example, a physician user can review all available information for a patient.” (¶¶ 38-40)], 
the study-list display area including a header row having information labels [“The PIV 100 depicted in the example of FIG. 1 includes a header 110, a patient information viewspace or dashboard 120, a timeline 130, a document workspace 140, and a filter 150. In the example of FIG. 1, the header 110 includes patient information, provider information, and/or other identifying and/or administrative information regarding the patient information shown via the viewer 100. Header 110 information can include a patient name 111, date of birth 112, patient and/or record number 113, referring clinician 114, etc. In certain examples, certain information (e.g., most important and/or most relevant information) can be shown and other information (e.g., less important information) can be hidden but be accessible via an option such as a show more button/option 115.” (¶ 40)] and 
a scrollable list of the studies associated with the patient, the scrollable list including a study icon associated with each study [e.g. any of the (vertical) list of indicators 132 and/or the (horizontal) list(s) of document thumbnails and/or other study-associated icons in viewspace 120 (figs. 1-5 & ¶¶ 53 & 100)]; 
identifying, by the one or more computing devices, a beginning year, the beginning year being an earliest year associated with the studies [e.g. the bottommost year on timeline 130/400 (figs. 1-2 & 4; ¶¶ 50, 62, & 80)]; 
identifying, by the one or more computing devices, an ending year, the ending year being a latest year associated with the studies [e.g. the topmost year on timeline 130/400 (figs. 1-2 & 4; ¶¶ 50, 62, & 80)]; and 
displaying, by the one or more computing devices and on the graphical user interface, a non-scrollable timeline, the non-scrollable timeline including a year icon associated with each year including and between the beginning year and the ending year [“As shown in FIG. 4, the left side of the timeline 400 displays an overview of all the activity in a patient record. Year labels run along the left side and small semi-transparent circles mark individual events inside the bar. When a user hovers over the main timeline, the right side detail pane slides into view, for example.” (¶ 62) | See also figs. 1-2 & 4; ¶¶ 80-82.];
receiving a user selection of a first study from the studies associated with the patient [e.g. ¶ 43 and/or fig. 5];
identifying, by the one or more computing devices, one or more related studies from the studies associated with the patient, each related study being associated with the first study [“The document view displays any clicked history item Two items can be viewed side-by-side by dragging an item from the document workspace 140 onto the viewer 120, for example. …” (¶ 48)
“… in order to present relevant information to users (e.g., physicians), episodic categorization of symptoms for patient's visits is integrated in to the timeline 130. Through the use of a drop-down list, for example, the user can select a specific episode to view. The timeline 130 can then be filtered to only show visits pertaining to the selected episode.” (¶ 53)
“The PIV 100 displays the selected document (e.g., in the viewspace 120). The viewer 100 can provide a name of the document author in addition to the title and date, for example. Upon reading the record, the user may realize that he/she wants to review another document as well. The user can add a record to the document workspace 140, for example. The user can navigate in the viewspace 120 and/or timeline 130 to select another record for review. This record can also be added to the document workspace 140. As illustrated in FIG. 5, one or more items 520-522 can be added, removed, and/or compared via the document workspace 510.
Additionally, document thumbnails that have been selected are highlighted to visually indicate that they have been added to the document workspace 140. This feature reminds physicians what documents in the history view 120 are currently in their workspace 140, for example.” (¶¶ 68-69) 
See also how one or more studies that are associated with the patient and at least in some manner with the first study may be identified via a machine-automated process (e.g. retrieval/linking/aggregation of related studies may be done automatically (¶¶ 33, 44, & 90); selecting a first study and/or a filter related to a first study is operable ; and 
modifying, by the one or more computing devices and on the graphical user interface, an appearance of at least one study icon associated with one of the one or more related studies [“As shown in the example of FIG. 4, a user accesses the timeline 400 of the PIV. By moving the thumb 410 on the left side of the timeline 400, he/she can change the information that is shown on the right side 440. The dots 430 corresponding to the highlighted visits 420 also turn blue. … Moving the thumb 410 changes what indicators are highlighted (e.g., marked in blue), as well as the detailed view 440 on the right.” (¶ 63) 
“The PIV 100 displays the selected document (e.g., in the viewspace 120). The viewer 100 can provide a name of the document author in addition to the title and date, for example. Upon reading the record, the user may realize that he/she wants to review another document as well. The user can add a record to the document workspace 140, for example. The user can navigate in the viewspace 120 and/or timeline 130 to select another record for review. This record can also be added to the document workspace one or more items 520-522 can be added, removed, and/or compared via the document workspace 510.
Additionally, document thumbnails that have been selected are highlighted to visually indicate that they have been added to the document workspace 140. This feature reminds physicians what documents in the history view 120 are currently in their workspace 140, for example.” (¶¶ 68-69) | For further context, see also figs. 1-6 and ¶¶ 43-53 & 58-70];
wherein each study icon displays information regarding the respective associated study [“an indication can be given of, for example, normal results, abnormal results, and/or critical results. For example, the indication can be graphical, such as an icon. The user can select the indicator to obtain more information. For example, the user can click on an icon to see details as to why a result was abnormal.” (Sparandara: ¶ 35)]; and 
wherein each information label corresponds to a type of information displayed in each study icon [“The PIV 100 depicted in the example of FIG. 1 includes a header 110, a patient information viewspace or dashboard 120, a timeline 130, a document workspace 140, and a filter 150. In the example of FIG. 1, the header 110 includes patient information, provider information, and/or other identifying and/or administrative information regarding the patient information shown via the viewer 100. Header 110 information can include a patient name 111, date of birth 112, patient and/or record number 113, referring clinician 114, etc. In certain examples, certain information (e.g., most important and/or most relevant information) , 
the displayed information being selectable by a user by clicking the header row and selecting from a list of information types [“The header 110 of the example PIV 100 is designed to provide the right amount of patient information while preserving valuable screen real estate for the more frequently used components. In certain examples, the header 110 is constant and consistent throughout the application, and provides an expanding drop-down view for additional patient information.” (¶ 42)
“Upon realizing that a large number of encounters are available for review for a patient, the user can decide to search and/or filter for a particular subset of records (e.g., only records from the General Surgery department). As depicted in the example of FIG. 7, typing in the first few letters 710 brings up auto-complete suggestions in a drop-down box 715, for example. Clicking on a suggestion adds General Surgery as a filter 725 in an advanced filters panel 720. A history view is updated to show only encounters from General Surgery, and a bar 730 appears above the history view to show a number of returned results, for example.
If a user decides that he/she wants to apply some more filters, the user can select a Modify Filter button 810 in a filter panel 800 shown in example FIG. 8. The modify filter button 810 opens an advanced filters panel 820, where the user can select one or more filters including Date 830, File Type 840, Department 850, etc. These filter sections 830, 840, 850 can be expanded by toggling between an “All” option 860 and a “Select Date/File Type/Department(s)” option 865.
FIG. 8, selecting a checkbox for JPG files 870 also adds another indicator to the filters panel, showing that there are now two filters applied. A status bar 880 above the history view also indicates how many records are being shown.
The user reviews the patient's records of the JPG file type from the General Surgery department and decides that he/she wants to contact the patient's attending physician to get further information about the patient's health history. As demonstrated in the example of FIG. 9, while looking for the name of an attending physician, for example, the user may see that general patient information is included in a header 910. Noticing the “Show More” button 915, the user clicks on the button 915 and opens a full header 920. The expanded state header 920 includes additional information, which may otherwise add clutter to the main interface, for example.” (¶¶ 72-77)
In other words, see how the header enables a functionality wherein the displayed information is selectable by a user by clicking/expanding the header row and selecting from a list of information types (e.g. fig. 8; ¶ 99).].

	As to dependent claims 8 and 24, Sparandara further shows:
wherein the type of information includes one or more of a date [date 442 (Sparandara: ¶ 65)], a modality [e.g. type information | Sparandara: ¶¶ 40, 43,  & 67], an anatomical structure [e.g. see the many anatomical structure display alternatives throughout Sparandara: figs. 1-3, 5-6, & 10], a referring physician [“referring clinician 114” (Sparandara: ¶ 40)], and a thumbnail of the study [“documents are represented thumbnails to provide a preview for physicians” (Sparandara: ¶ 66) | see also Sparandara: ¶¶ 46, 65-69, & 93-94.].

	As to dependent claims 9 and 25, Sparandara further shows:
receiving a user request to change the displayed information; and changing the displayed information based on the user request [See, for example, the many information display changes that can be requested and enacted by the user in Sparandara: ¶¶ 63-69.].

	As to dependent claims 10 and 26, Sparandara further shows:
wherein for each year that is associated with at least one study, the year icon associated with the respective year displays a number-of-studies indicator [“…The indicator 132 can also include a number indicating a number of document(s) for that department for that date. …” (Sparandara: ¶ 47)
“… A number in the indicator 444 indicates a number of a certain type of document available with that encounter/record. The user locates an entry for a date of interest and notices that it is in the Orthopedics department, for example, and includes two documents. …” (Sparandara: ¶ 65)].

	As to dependent claims 11 and 27, Sparandara further shows:
wherein the number-of-studies indicator is a bar having a length, the length being based on a number of studies associated with the respective year [“As shown in the example of FIG. 4, a scroll bar or line 420 indicates a subset or range of dates and/or other timeline entries shown on the summary portion 440 of the timeline 400. Dots and/or other indicators 430 highlight information available along the timeline 400 for the patient. Indicators 430 falling within the range specified by the scroll line 420 are highlighted for the user, for example. As depicted in the example of FIG. 4, indicators 430 within the scroll bar 420 range are provided in further detail in the form of summary records 440 in the timeline view 400.
… the designated blue area 420 scales automatically based on the density of results. …
The selected area is marked by the scroll line 420 (e.g., a blue line). The scroll line 420 can be turned on and off based on user preference and/or an amount of available information for the patient, for example. The selected area encompassed by the scroll line 420 can dynamically determined based on clustering of events, and can be configured to always show the maximum displayable amount on the right side 440, for example. …” (Sparandara: ¶¶ 62-64) | See also Sparandara: ¶¶ 72 & 81-83.].

	As to dependent claims 12 and 28, Sparandara further shows:
wherein the length of each bar is dynamically generated based on the number of studies associated with each year [“dragging the timeline slider changes the selected date range and the selected items update accordingly; however, the number of selected items remains the same. The selection thus becomes bigger or smaller based on the density of records over time (e.g. more records in a smaller timespan results in a smaller selection area).” (Sparandara: ¶ 84) | See also Sparandara: ¶¶ 62-64, 72, & 81-83.].

As to dependent claims 13 and 29, Sparandara further shows:
receiving a user selection of a first year icon associated with a selected year [e.g. selecting one of the markers/icons associated with a specific study’s year (Sparandara: figs. 1-5; ¶¶ 43-50 & 61-70).]; and scrolling the scrollable list of studies to display the study icons associated with the selected year at a top of a visible portion of the scrollable list within the study-list display area [“Clicking on a row scrolls the history view 120 to the selected record” (Sparandara: ¶ 64). Further, even though in Sparandara said scrolling involves displaying the study icons associated with the selected year at a top of a visible portion of the scrollable list within the study-list display area (e.g. a top portion of a visible portion within the display area as in Sparandara: fig. 1), it is also submitted that claiming an ideal look and feel of a graphical user interface (such as designing the ideal positioning of graphical indicia to be on a “top” area) does not carry considerable patentable weight for purposes of prior art analysis because doing so amounts to a non-functional design choice and/or intended use (see, for example, MPEP §§ 2111.04, 2111.05, and 2144.04). | For further context/examples, see also Sparandara: ¶¶ 70 & 80-83.].

As to dependent claims 14 and 30, Sparandara further shows:
modifying, by the one or more computing devices and on the graphical user interface, an appearance of the year icon associated with the year associated with the first study [“As illustrated in FIG. 1, the timeline 130 indicates a range of information available for the patient record(s) being reviewed. The timeline 130 One or more indicators 132 indicate an episode/event occurred providing some data at a particular date/time, for example. When a user selects a particular row/date, a color and/or icon indicator 312 indicates a particular document/department type. The indicator 132 can also include a number indicating a number of document(s) for that department for that date. A user can select (e.g., click on) a date entry to display the document(s) for that date and/or department (e.g., in the document viewspace 120). Selecting a document 123-125 in the viewspace 120 can open the document itself (e.g., in the viewspace 120).” (Sparandara: ¶ 47)
“As shown in the example of FIG. 4, a user accesses the timeline 400 of the PIV. By moving the thumb 410 on the left side of the timeline 400, he/she can change the information that is shown on the right side 440. The dots 430 corresponding to the highlighted visits 420 also turn blue. … Moving the thumb 410 changes what indicators are highlighted (e.g., marked in blue), as well as the detailed view 440 on the right.” (Sparandara: ¶ 63) | For further context, see also Sparandara: figs. 1-6 and ¶¶ 43-53 & 58-70.].

	As to dependent claims 16 and 32, Sparandara further shows:
modifying, by the one or more computing devices and on the graphical user interface, the appearance of the year icon associated with each year associated with a related study, respectively [“As shown in FIG. 4, the left side of the timeline 400 displays an overview of all the activity in a patient record. Year labels run along the left side and small semi-transparent circles mark individual events inside the bar. When a user hovers over the main timeline, the right side detail pane slides into view, for example.
As shown in the example of FIG. 4, a user accesses the timeline 400 of the PIV. By moving the thumb 410 on the left side of the timeline 400, he/she can change the information that is shown on the right side 440. The dots 430 corresponding to the highlighted visits 420 also turn blue. … Moving the thumb 410 changes what indicators are highlighted (e.g., marked in blue), as well as the detailed view 440 on the right.” (Sparandara: ¶¶ 62-63) | For further context, see also Sparandara: figs. 1-6 and ¶¶ 43-53 & 58-70.].

As to dependent claims 38 and 39, Sparandara further shows: 
modifying a width of the study-list display area based on the user request to change the displayed information [“{…} the patient header is dynamic and expands upon a user's mouse over and/or selection. When expanded, the header is able to show more comprehensive information about the patient and can obscure portions of the user interface below it, for example. The timeline is also dynamic, and expands when the user directly interacts with it. The timeline can obscure portions of the history view when it is expanded, for example.” (¶ 99) | For further context/examples of modifying a width of the study-list display area based on the user request to change the displayed information, see also ¶¶ 80-86 & 98-101.].

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“{…} Sparandara does not disclose or suggest a method "wherein each study icon displays information regarding the respective associated study; and wherein each information label corresponds to a type of information displayed in each study icon, the displayed information being selectable by a user by clicking the header row and selecting from a list of information types," as recited in amended claims 1 and 6. Indeed, Sparandara does not disclose or suggest a header row in the study-list display area, let alone a "header row having information labels" or "wherein each study icon displays information regarding the respective associated study; and wherein each information label corresponds to a type of information displayed in each study icon, the displayed information being selectable by a user by clicking the header row and selecting from a list of information types," as recited in amended claims 1 and 6.”

The Office respectfully disagrees. First, it is respectfully submitted that Sparandara already taught “wherein each study icon displays information regarding the respective associated study” (previously recited in claims 2, 18, and 34, respectively), as evidenced in at least ¶¶ 35 & 65-69. See also the updated mappings provided above, where it is shown how Sparandara’s header(s) are explicitly described as portraying many “information label” alternatives and also enabling a functionality wherein the displayed information is selectable by a user by clicking/expanding the header row and selecting from a list of information types (see, for example, figs. 8-10; ¶¶ 40-42 & 72-77).

“New claims 38 and 39 depend indirectly from independent claims 1 and 6, respectively, and are allowable over the art of record at least for depending from an allowable independent claim. Furthermore, claims 38 and 39 recite features not disclosed in the art of record. Particularly, claims 38 and 39 recite "modifying a width of the study-list display area based on the user request to change the displayed information." Accordingly, Applicant respectfully submits that claims 38 and 39 should be allowed.”

The Office respectfully disagrees. See the updated mappings provided above, where it is shown how Sparandara teaches modifying a width of the study-list display area based on the user request to change the displayed information in at least paragraph 99. 

Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Thaker; Darshan et al.
US 20210272654 A1
“{…} displaying, by the one or more computing devices and on a graphical user interface, a study-list display area, the study-list display area including a header row having information labels {…} wherein each study icon displays information regarding the respective associated study; and wherein each information label corresponds to a type of information displayed in each study icon, the displayed information being selectable by a user by clicking the header row and selecting from a list of information types.”
Nida; Dean et al.
US 20200279641 A1
“{…} displaying, by the one or more computing devices and on a graphical user interface, a study-list display area, the study-list display area including a header row having information labels {…} wherein each study icon displays information regarding the respective associated study; and wherein each information label corresponds to a type of information displayed in each study icon, the displayed information being selectable by a user by clicking the header row and selecting from a list of information types.”
Segawa; Akimichi et al.
US 20170032549 A1
“{…} displaying, by the one or more computing devices and on a graphical user interface, a study-list display area, the study-list display area including a header row having information labels {…} wherein each study icon displays information regarding the respective associated study; and wherein each information label corresponds to a type of information displayed in each study icon, the displayed information being selectable by a user by clicking the header row and selecting from a list of information types.”

US 20160364122 A1
“{…} displaying, by the one or more computing devices and on a graphical user interface, a study-list display area, the study-list display area including a header row having information labels {…} wherein each study icon displays information regarding the respective associated study; and wherein each information label corresponds to a type of information displayed in each study icon, the displayed information being selectable by a user by clicking the header row and selecting from a list of information types.”
Piantino; Serkan et al.
US 20130073995 A1
“{…} displaying, by the one or more computing devices and on a graphical user interface, a study-list display area, the study-list display area including a header row having information labels {…} wherein each study icon displays information regarding the respective associated study; and wherein each information label corresponds to a type of information displayed in each study icon, the displayed information being selectable by a user by clicking the header row and selecting from a list of information types.”

US 20120166996 A1
“{…} displaying, by the one or more computing devices and on a graphical user interface, a study-list display area, the study-list display area including a header row having information labels {…} wherein each study icon displays information regarding the respective associated study; and wherein each information label corresponds to a type of information displayed in each study icon, the displayed information being selectable by a user by clicking the header row and selecting from a list of information types.”
Sparandara; Michael et al.
US 20120130741 A1
“{…} displaying, by the one or more computing devices and on a graphical user interface, a study-list display area, the study-list display area including a header row having information labels {…} wherein each study icon displays information regarding the respective associated study; and wherein each information label corresponds to a type of information displayed in each study icon, the displayed information being selectable by a user by clicking the header row and selecting from a list of information types.”
Holt; Thomas D. et al.
US 20120089914 A1
“{…} displaying, by the one or more computing devices and on a graphical user interface, a study-list display area, the study-list display area including a header row having information labels {…} wherein each study icon displays information regarding the respective associated study; and wherein each information label corresponds to a type of information displayed in each study icon, the displayed information being selectable by a user by clicking the header row and selecting from a list of information types.”

US 20120036455 A1
“{…} displaying, by the one or more computing devices and on a graphical user interface, a study-list display area, the study-list display area including a header row having information labels {…} wherein each study icon displays information regarding the respective associated study; and wherein each information label corresponds to a type of information displayed in each study icon, the displayed information being selectable by a user by clicking the header row and selecting from a list of information types.”
Pennington; Robert Sanford Havoc et al.
US 20100174993 A1
“{…} displaying, by the one or more computing devices and on a graphical user interface, a study-list display area, the study-list display area including a header row having information labels {…} wherein each study icon displays information regarding the respective associated study; and wherein each information label corresponds to a type of information displayed in each study icon, the displayed information being selectable by a user by clicking the header row and selecting from a list of information types.”
Krantz; David et al.
US 20080235247 A1
“{…} displaying, by the one or more computing devices and on a graphical user interface, a study-list display area, the study-list display area including a header row having information labels {…} wherein each study icon displays information regarding the respective associated study; and wherein each information label corresponds to a type of information displayed in each study icon, the displayed information being selectable by a user by clicking the header row and selecting from a list of information types.”

US 20060156245 A1
“{…} displaying, by the one or more computing devices and on a graphical user interface, a study-list display area, the study-list display area including a header row having information labels {…} wherein each study icon displays information regarding the respective associated study; and wherein each information label corresponds to a type of information displayed in each study icon, the displayed information being selectable by a user by clicking the header row and selecting from a list of information types.”
Anthony, Colin Ray  et al.
US 20050091596 A1
“{…} displaying, by the one or more computing devices and on a graphical user interface, a study-list display area, the study-list display area including a header row having information labels {…} wherein each study icon displays information regarding the respective associated study; and wherein each information label corresponds to a type of information displayed in each study icon, the displayed information being selectable by a user by clicking the header row and selecting from a list of information types.”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173



/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173